Learned, P. J.,
dissenting :
The appointment of a receiver is, in a certain sense, discretion.ary. But discretion is not without rules. And I must state briefly •why I think those rules have not been observed.
*200An action of ejectment would lie in this case. (Van Deusen v. Sweet, 51 N. Y., 378.) This present action seeks the same relief as would be obtained in an action of ejectment — that is, the recovery of the land from one who claims to own it in fee. In an action of ejectment a receiver would not be appointed. (Guernsey v. Powers, 16 Sup. Co. N. Y., 78.) By analogy, none should be appointed in this action.
The ordinary rule is that a receiver will not be appointed where' a defendant is in possession under a legal estate. (Edw. on Rec., 24 and cases cited.) This rule is only departed from in cases of fraud, clearly proved and of imminent danger, and strong ground of title-in the plaintiff.
In the present ease the facts in the complaint tending to show fraud, are on information and belief. The only additional facts proved by affidavits on the part of the plaintiff, material to the question of fraud, are to the effect that the defendant paid nothing- and that he said that Sarah Mitchell was a crazy old fool. This, the defendant denies on oath. lie also denies all fraud. And the-only fact which can be said to be proved is, that there was no money consideration. The defendant in his affidavit avers that the-consideration was that he should support Sarah Mitchell during heinatural life. There is also the fact that the jury de lunático found that Sarah Mitchell had been a lunatic for nine years previous. This finding was in 1878. The deeds had been executed in 1870' and 1871. It is true that this is admissible evidence. But any one-who has had any experience knows -how easy it is for those who-conduct such proceedings to procure a verdict which will “ overreach ” any conveyance which the parties conducting the proceedings may desire to attack. Of course, the defendant was no party to the proceedings. It appears, too, by the papers, that there had formerly been some disagreement between Sarah Mitchell, the alleged lunatic, and the parties who now control these proceedings the merits of which cannot be understood till the trial.
We have then, only these facts, that the defendant, in consideration of an agreement to support Sarah Mitchell, received the deeds-in question, and that she was eight years after declared to be, and to have been, a lunatic. Now, the appointment of a receiver takes-*201away the property from the defendant, who claims to own it in fee, and withholds it from him during the litigation. It decides upon the merits that he is not the owner. And so long as the plaintiff chooses to protract the litigation, the defendant, without a trial, is kept out of property to which he has a legal title. If it is right to appoint a receiver in this case, I see no reason why one should not be appointed in every action of ejectment, where the plaintiff can show that the defendant is poor and irresponsible. I think that courts should be very cautious how they take away from a defendant, without a trial, the possession of land to which he confessedly has a legal title.
I think, therefore, that the order should be reversed.
Present — Learned, P. J.; Bocees and Maetin, JJ.
Order affirmed, with $10 costs, and disbursements.